Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  Applicant’s election without traverse of group I (claims 1-4) in the reply filed on November 17, 2021 is acknowledged.
                                                  Status of the Application
2. Claims 1-4 are considered for examination. Claims 5-6 are withdrawn from further consideration as being drawn to nonelected group.
                                                       Priority
3.  This application filed on July 31, 2020 is a 371 of PCT/KR2019/001257 filed on January 30, 2019 which claims foreign priority to KR-201800012156 filed on January 31, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
                                                      Informalities
4. The following informalities are noted:
  (i) Claims 1 and 3 recite ‘ThIsAmp’. Expanding the term at least for the first time that it appears in the claims is suggested. Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.  Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  Reid et al. (Angewandre Chemie International Edition, Vol. 57(37), p. 11856-11866, 2018). 
Note: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
        Reid et al. teach a method of claims 1, 3, for detecting a target nucleic acid comprising:(a) reacting a composition comprising (i) a ThlsAmp template in which a base sequence complementary to a target nucleic acid, a base sequence complementary to a ThIsAmp primer, a cleavage enzyme recognition base sequence and a base sequence complementary to a trigger are sequentially linked to one another (3WJ template) comprising template complementary sequence, nicking enzyme 
(b) detecting the produced double-stranded DNA (see entire document, for example page 16, paragraph 2).
        With reference to claim 2, 4, Reid et al. teach that the DNA polymerase has strand displacement activity to displace DNA bound to a template (see entire document, for example page 16, paragraph 2: indicating DNA polymerase with strand displacement activity). For all the above the claims are anticipated.
B.  Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  Wang et al. (WO2016172632). 
    Wang et al. teach a method of claims 1, 3, for detecting a target nucleic acid comprising: (a) reacting a composition comprising (i) a ThlsAmp template in which a base sequence complementary to a target nucleic acid, a base sequence complementary to a ThIsAmp primer, a cleavage enzyme recognition base sequence and a base sequence complementary to a trigger are sequentially linked to one another (3WJ template) comprising template complementary sequence, nicking enzyme recognition, trigger extension sequence, (ii) a ThIsAmp primer having a base sequence complementary to the target nucleic acid and a base sequence complementary to the ThlsAmp template, (iii) a DNA polymerase, (iv) dNTP and (v) a cleavage enzyme with a sample containing a target nucleic acid to produce double-stranded DNA (see entire document, for example 
(b) detecting the produced double-stranded DNA (see entire document, for example para 00247-00249).
        With reference to claim 2, 4, Wang et al. teach that the DNA polymerase has strand displacement activity to displace DNA bound to a template (see entire document, for example para 00247-00249: indicating DNA polymerase with strand displacement activity). For all the above the claims are anticipated.
                                                       Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637